DECISION AND JUDGMENT ENTRY
This case is before the court upon a complaint for writ of mandamus filed by relator David L. Taylor. In our decision of October 24, 2001, we issued an alternative writ ordering respondent Judge Robert G. Christiansen to either do the act requested by relator or file an answer to the petition. See State ex rel. Taylor v. Judge Robert G.Christiansen (Oct. 24, 2001), Lucas App. No. L-01-1429, unreported.  It has come to our attention that respondent has now done the act requested in the petition.  Accordingly, relator's petition for writ of mandamus is dismissed.  It is so ordered.
Melvin L. Resnick, J., James R. Sherck, J., and Mark L. Pietrykowski,P.J., CONCUR.